PER CURIAM.
Stella Wattenmaker, the respondent in the trial court, appeals a final judgment dissolving her marriage to Morris Watten-maker. The marriage lasted slightly less than four years. The parties were of mature age. Stella has no financial claim except the claim to alimony growing out of the marriage relationship.
The points presented urge error upon (1) the denial of her motion for continuance of the last of several trial sessions, and (2) the denial of her claim for alimony. The denial of the continuance has not been shown to be an abuse of the particular discretion of a trial judge in such matters. See In Re Gregory, 313 So.2d 735 (Fla.1975). The trial judge’s ruling that the circumstances of the parties do not call for the assessment of alimony to the wife must be affirmed under the rule set forth in Shaw v. Shaw, 334 So.2d 13 (Fla.1976); and Herzog v. Herzog, 346 So.2d 56 (Fla.1977).
Affirmed.